Title: To Benjamin Franklin from Richard Bennett Lloyd, 13 July 1778
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
Chaillot. Monday July 13th. 78.
Mrs. Gibbes and Miss Stevens have just got a copy of the Act passed in Sth. Carolina relative to Absentees. They and Mrs. Lloyd propose waiting on you and Mr. Adams this Evening should you be disengaged. I am, Dear Sir, with much respect your obedient and very humble Servant
Richard Btt. Lloyd
 
Addressed: Doctor Franklin / &c. &c. &c.
Notation: R.B Lloyd. July 13. 1778.
